Citation Nr: 1017099	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  03-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1965 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for hypertension.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in September 2006.  A 
transcript of the hearing is of record.  

In August 2007 and March 2008 the Board remanded the 
Veteran's claim for additional development.  Pursuant to the 
March 2008 Board remand, all development regarding obtaining 
treatment records from VA medical facilities in Chattanooga, 
Tennessee, and Birmingham, Alabama, for the period of January 
1, 1967 to December 31, 1981, has been completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his hypertension began during 
active service.  He also claims that it is secondary to his 
service-connected PTSD.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the Board's August 2007 remand, the examiner was asked to 
provide an opinion concerning whether the Veteran's 
hypertension disability was directly related to service and 
whether it was caused or aggravated by his PTSD.  The August 
2007 VA examiner opined only that the Veteran's hypertension 
is not caused by service and that it is not caused by, or a 
result of, his PTSD.  No opinion was offered as to whether 
his hypertension is aggravated by his service connected PTSD 
as required by the August 2007 Board remand.  

Likewise, in the Board's March 2008 remand, the examiner was 
asked to provide an opinion as to whether it is at least as 
likely as not that the Veteran's current hypertension had its 
onset during active service or within one year following 
active service.  The remand also noted that if the examiner 
finds that the Veteran's current hypertension did not have 
its onset during service, or within one year following active 
service, then he must also provide an opinion concerning 
whether it is at least as likely as not that the Veteran's 
hypertension is otherwise related to service.  The December 
2009 VA examiner opined only that it is less likely than not 
that the Veteran's hypertension had its onset during service.  
The examiner did not offer an opinion as to whether the 
Veteran's hypertension is otherwise related to service as 
required by the March 2008 Board remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  A third 
remand is therefore necessary.  38 C.F.R. § 19.9.  

In light of the lengthy pendency of the claim, and giving the 
Veteran every opportunity to substantiate his claim, the 
Board finds that a new examination and opinion addressing 
every relevant theory of entitlement should be provided.  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his hypertension.  The examiner must 
provide the following opinions:

A.  Whether it is at least as likely as 
not that the Veteran's current 
hypertension had its onset during active 
service or within one year following 
active service.  

B.  If not, whether it is at least as 
likely as not that the Veteran's 
hypertension is otherwise related to 
service.  The examiner is alerted to the 
fact that a disease or disability need not 
have its onset during active service for 
it to be found to be etiologically related 
to service.  

C.  If neither A nor B above is answered 
in the affirmative then, whether it is at 
least as likely as not that the Veteran's 
hypertension is caused or aggravated by 
his service connected PTSD.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is to 
specifically note and comment on the 
February 1967 separation examination 
report showing the Veteran's diastolic 
blood pressure reading of 88 (132/88), the 
VA examination report dated in August 1968 
showing a diastolic blood pressure reading 
of 80 (128/80), and the private medical 
report dated in November 1969 showing a 
diastolic blood pressure reading 90 
(134/90).  A detailed rationale for all 
medical opinions should be provided.

2.  Thereafter, any needed additional 
development should be accomplished.  The 
claim should then be readjudicated. If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


